DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 104-118 and 122-125 are pending, claims 1-103 and 119-121 have been cancelled, and claims 104-118 and 122-125 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections, specification objections, and 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 104-125 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement filed 06/03/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 105, 110-111, and 122 are objected to because of the following informalities:  
In claim 105, “an intestine” should read “the intestine”.  
In claims 110-111 and 122, “an endoscope” should read “the endoscope”.
In claim 111, “the distal face” should “a distal face”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 107-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 107, the limitation “the total length of the system is at least 10 centimeters” is unclear with respect to what the boundaries are for the system (i.e. what features are considered the physical boundary used for determining the “total length”). Claim 108 is rejected due to its dependency on claim 107.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 104-118 and 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Motai (US 2008/0249358), in view of Rottenberg (US 2015/0148606).
Regarding claim 104, Motai discloses a system of at least two discretely spaced attachable structures (68-68, figure 16a) for performing an endoscopy procedure without insufflation (intended use language), the system comprising: a first, proximally positioned attachable structure (66, figure 16a), the first attachable structure being flexible (balloons 65-68 [0080]), movable along a shaft of an endoscope (axial length of balloon is set in advance [0081], see figure 16a), and positionable at a first location along the shaft of [[an]]the endoscope (see figure 16a); a second, distally positioned attachable structure (65, figure 16a), the second attachable structure being flexible and a length of at least 5 centimeters between the first, proximally positioned attachable structure and the second, distally positioned attachable structure (H1 is 30-100 mm [0087], see figure 16a). Motai silent regarding wherein the first and second attachable structures work together to pleat an intestine during the endoscopy procedure; and wherein each of the first and second attachable structures comprise: a body formed of a flexible material and having an inner surface and an outer surface, the inner surface defining a passageway for passage of the endoscope there through, the passageway having a proximal opening, a distal opening, a central longitudinal axis extending through the passageway, and a length of 20 millimeters or less measured between the proximal opening and the distal opening; and a plurality of flexible appendages formed as continuous extensions of the body material, the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage tips; wherein the appendages in a first position are biased toward the proximal opening of the body at a first acute angle relative to the longitudinal axis of the body; and wherein the appendages are movable to a second position with the appendage tips pointing away from the proximal opening of the body at a second acute angle relative to the longitudinal axis of the body.  
Rottenberg teaches an endoscope (9, figure 2a) with a tubular member (12, figure 2a). The tubular member has a plurality of spaced projecting elements (14, figure 2a) that are full or partial rings ([0029]). The projecting elements are bendable towards both proximal and distal directions of the tubular member ([0029]). The projecting 
It would have been obvious to modify each of the attachable structures of Motai with a tubular member, with the corresponding structure of the seals and ribs, and the projecting elements as taught by Rottenberg. Doing so would allow improved visualization of the folds in a body lumen ([0034]). The modified first and second attachable structures work together to pleat an intestine during the endoscopy procedure (contact and unfold tissue folds [0034]; Rottenberg); and wherein each of the first and second attachable structures comprise: a body (12, figure 2a; Rottenberg) formed of a flexible material ([0030]) and having an inner surface and an outer surface (see the inner and outer surfaces of 12, figure 2a), the inner surface defining a passageway for passage of the endoscope there through (see 9 and 12, figure 2a), the passageway having a proximal opening (see proximal opening of 12, figure 2a), a distal opening (see distal opening of 12, figure 2a), a central longitudinal axis extending through the passageway (see 12, figure 2a), and a length of 20 millimeters or less measured between the proximal opening and the distal opening (estimated length of 12 in figure 2a can be less than 20 mm | projecting elements may be spaced apart 
Regarding claim 105, Motai and Rottenberg further disclose a third attachable structure (67 or 68, figure 16a; Motai), wherein the third attachable structure is flexible (modified attachable structure would be flexible [0030]; Rottenberg), movable along the shaft of the endoscope (axial length of balloon is set in advance [0081]; Motai | slipped over the end of the endoscope [0032]; Rottenberg), and positionable at a third location along the shaft of the endoscope (see figure 16a; Motai), wherein the third attachable structure works together with the first attachable structure and the second attachable structure to pleat an intestine during the endoscopy procedure (contact and unfold tissue folds [0034]; Rottenberg).  
Regarding claim 106, Motai further discloses the length is at least 10 centimeters (H1 is 30-100 mm [0087], see figure 16a of Motai).  
Regarding claim 107, Motai and Rottenberg further disclose at least one additional attachable structure (67 or 68, figure 16a; Motai), wherein the additional attachable structure is flexible (modified attachable structure would be flexible [0030]; Rottenberg), movable along the shaft of the endoscope (axial length of balloon is set in advance [0081]; Motai | slipped over the end of the endoscope [0032]; Rottenberg), and positionable along the shaft of the endoscope (see figure 16a; Motai), and wherein the total length of the system is at least 10 centimeters (H1 is 30-100 mm [0087], H2 is 5-20 mm [0088]; see figure 16a of Motai | the examiner interpreted the total length can be less than 10 cm).  
Regarding claim 108, Motai further discloses the total length of the system is at least 20 centimeters (H1 is 30-100 mm [0087], H2 is 5-20 mm [0088]; see figure 16a of Motai | the examiner interpreted the total length can be less than 20 cm).  
Regarding claim 109, Rottenberg further teaches the flexible material is an elastomer (elastomers [0030]; Rottenberg).  
Regarding claim 110, Rottenberg further teaches each attachable structure is sufficiently elastic and flexible (flexible, resilient and deformable [0030]; Rottenberg) to be rolled along the shaft of an endoscope (functional language | the attachable structures are capable of being rolled along the shaft).  
Regarding claim 111, Rottenberg further teaches each attachable structure is sufficiently elastic and flexible (flexible, resilient and deformable [0030]; Rottenberg) to be stretched around the distal face of an endoscope and rolled along the shaft of an endoscope (functional language | the attachable structures are capable of being stretched around the distal face…and rolled along the shaft).  
Regarding claim 112, Rottenberg further teaches the flexible appendages are fan shaped (fan out [0014]; Rottenberg).  
Regarding claim 113, Rottenberg further teaches an acute angle formed between the flexible appendages in the first position and the longitudinal axis of the body is less than 50 degrees (see figure 2a of Rottenberg).  
Regarding claim 114, Rottenberg further teaches the greatest width of a selected one of the attachable structures measured perpendicular to the longitudinal axis and extending from a first appendage tip (see tip of 14, figure 2a; Rottenberg) on one side of the longitudinal axis to a second appendage tip (see tip of 14 on the other side of the longitudinal axis, figure 2a) on the other side of the longitudinal axis is up to and including 33 millimeters (outer diameter between 20-60 mm, preferably 30-50 mm [0015]).  
Regarding claim 115, Rottenberg further teaches the flexible appendages have a thickness between 0.1-0.9 millimeters (thickness between 0.2-2.0 mm, preferably 0.3-1.0 mm [0015]; Rottenberg).  
Regarding claim 116, Rottenberg further teaches the flexible appendages extend 1-5 millimeters from [[an]]the outer surface (the projecting elements are spaced apart by a distance between 1-10 mm, preferably 2-5 mm | the examiner interpreted the space between the projecting elements is about the length of the projecting elements based on figure 2a of Rottenberg).  
Regarding claim 117, Rottenberg further teaches a width across a top face of a selected flexible appendage (see width of 32, figure 4; Rottenberg) of the plurality of flexible appendages is at least twice the distance as a thickness of the selected flexible appendage (see thickness of 32, figure 4), wherein the thickness is measured in a direction perpendicular to the top face (see 32, figure 4).  
Regarding claim 118, Motai discloses a kit for performing an endoscopy procedure without insufflation, the kit comprising: a first attachable structure (66, figure 16a), the first attachable structure being flexible (balloons 65-68; [0080]), movable along a shaft of an endoscope (axial length of a balloon is set in advance [0081], figure 16a), and positionable at a first location along the shaft of the endoscope (see figure 16a); and a second attachable structure (65, figure 16a), the second attachable structure being flexible (balloons 65-68; [0080]), movable along the shaft of the endoscope axial length of balloon is set in advance [0081]), and positionable at a second location spaced distally from the first location (see figure 16a); wherein the first and second attachable structures are spaced from each other by a length of at least 5 centimeters (H1 is 30-100 mm [0087], see figure 16a). Motai is silent regarding wherein the first and second attachable structures are configured to work together to pleat an intestine during the endoscopy procedure when positioned along the shaft of the endoscope; wherein each of the first and second attachable structures comprise: a body formed of a flexible material and having an inner surface and an outer surface, the inner surface defining a passageway for passage of the endoscope there through, the passageway having a proximal opening, a distal opening, a central longitudinal axis extending through the passageway, and a length of 20 millimeters or less measured between the proximal opening and the distal opening; and a plurality of flexible appendages formed as continuous extensions of the body material, the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage 
Rottenberg teaches an endoscope (9, figure 2a) with a tubular member (12, figure 2a). The tubular member has a plurality of spaced projecting elements (14, figure 2a) that are full or partial rings ([0029]). The projecting elements are bendable towards both proximal and distal directions of the tubular member ([0029]). The projecting elements are made of a suitable biocompatible material so that they are flexible, resilient, and deformable ([0030]). During insertion, the projecting elements do not hinder distal progression of the endoscope ([0033]). During retraction, the projecting elements sufficiently project away from the tubular member so as to contact and unfold tissue folds to improve visualization of the folds ([0034]). The tubular member can have seals (13, figure 5) to prevent the tubular member from slipping off the endoscope ([0032]). Additionally, ribs (11, figure 5) maintain the structural integrity of the tubular member when it is slipped over the end of the endoscope ([0032]).  
It would have been obvious to modify each of the attachable structures of Motai with a tubular member, with the corresponding structure of the seals and ribs, and the projecting elements as taught by Rottenberg. Doing so would allow improved visualization of the folds in a body lumen ([0034]). The modified first and second attachable structures are configured to work together to pleat an intestine during the endoscopy procedure when positioned along the shaft of the endoscope (contact and ; wherein each of the first and second attachable structures comprise: a body (12, figure 2a) formed of a flexible material ([0030]) and having an inner surface and an outer surface (see the inner and outer surfaces of 12, figure 2a), the inner surface defining a passageway for passage of the endoscope there through (see 9 and 12, figure 2a), the passageway having a proximal opening (see proximal opening of 12, figure 2a), a distal opening (see distal opening of 12, figure 2a), a central longitudinal axis extending through the passageway (see 12, figure 2a), and a length of 20 millimeters or less measured between the proximal opening and the distal opening (estimated length of 12 in figure 2a can be less than 20 mm | projecting elements may be spaced apart between 1-10 mm, more preferably 2-5 mm [0015]; Rottenberg | figure 2a shows 3 rows of projecting elements; where the length can be estimated to be about 6-15 mm); and a plurality of flexible appendages (14, figure 2a) formed as continuous extensions of the body material (tubular member 12 and projecting elements 14 may be made of the same material [0031]), the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage tips (see tips of 14, figure 2a); wherein the appendages in a first position are biased toward the proximal opening of the body at a first acute angle relative to the longitudinal axis of the body (see figure 2a | in a second position…[0014]); and wherein the appendages are movable to a second position with the appendage tips pointing away from the proximal opening of the body at a second acute angle relative to the longitudinal axis of the body (see figure 2b | third position…[0014]).  
Regarding claim 122, Motai and Rottenberg further disclose a third attachable structure (67 or 68, figure 16a; Motai), wherein the third attachable structure is flexible (modified attachable structure would be flexible [0030]; Rottenberg), movable along the shaft of the endoscope (axial length of balloon is set in advance [0081]; Motai | slipped over the end of the endoscope [0032]; Rottenberg), and positionable at a third location along the shaft of an endoscope (see figure 16a; Motai).  
Regarding claim 123, Rottenberg further teaches the flexible material is an elastomer (elastomers [0030]; Rottenberg).  
Regarding claim 124, Rottenberg further teaches the flexible appendages are fan shaped (fan out [0014]; Rottenberg).  
Regarding claim 125, Rottenberg further teaches the greatest width of a selected one of the attachable structures measured perpendicular to the longitudinal axis and extending from a first appendage tip (see tip of 14, figure 2a; Rottenberg) on one side of the longitudinal axis to a second appendage tip (see tip of 14 on the other side of the longitudinal axis, figure 2a) on the other side of the longitudinal axis is up to and including 33 millimeters (outer diameter between 20-60 mm, preferably 30-50 mm [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 6, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795